Citation Nr: 0206174	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  97-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Denver, Colorado Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In 1996, the veteran requested a Travel Board hearing.  He 
later changed his request to a hearing before RO personnel.  
A transcript of the April 28, 2000 hearing is of record.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and scheduled a VA medical 
examination in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  The veteran without good cause failed to report to a VA 
audiology examination that was necessary to establish 
entitlement. 

3.  The evidence of record does not demonstrate that the 
veteran has current bilateral hearing loss or tinnitus of 
service origin.  



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.655, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there was a significant 
change in the law prior to the current appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom . Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

In this case, the RO has had an opportunity to consider the 
veteran's claims subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  By virtue of the December 2001, and previous 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.  Further, the veteran has not identified any 
outstanding, existing evidence that is necessary for 
adjudication of the matter on appeal.

The Board determines that the law does not preclude the Board 
from proceeding to an adjudication of the veteran's claim 
without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that the veteran failed to 
report for VA examinations scheduled in August 2001, and 
twice in October 2001.  Evidence expected from this 
examination which might have been material to the outcome of 
this claim could not be considered.  In light of the 
veteran's failure to report for the examination, the Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to the best of its ability to 
assist him in the development of the facts of his case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the "duty to assist is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in the circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He must also be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).

Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Under these circumstances, the Board finds 
that the claims are ready to be considered on the merits.

Service medical records show no complaints, diagnosis or 
treatment for hearing loss in either ear.  In July 1973, an 
inservice audiology examination revealed that the veteran's 
hearing was normal (0 decibel loss at all measured 
frequencies), and upon separation examination in February 
1977, no audiology examination was conducted.  There is also 
no evidence of diagnosis of sensorineural hearing loss 
manifested to a compensable degree within 1 year of service 
discharge.  Service medical records are also negative for 
complaints or diagnosis of tinnitus in service.

The veteran's service records denote that he was in combat in 
service, as he received the Combat Infantry Badge, and 
Vietnam Campaign medal, among many other awards.  

In July 1996, the veteran underwent VA audiological 
evaluation.  At that time the veteran reported having gradual 
hearing loss for a duration of 3 years.  He indicated that he 
had dizziness, and that he had constant bilateral tinnitus, 
described as a high pitch whine.  The veteran indicated that 
he was exposed to noise while in the infantry in the 
military.  On the corresponding audiological evaluation in, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
45
50
LEFT

20
40
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was mild loss in both ears.  

In a September 1996 rating decision, the RO denied service 
connection for bilateral defective hearing. The rating board 
determined that the veteran's service medical records showed 
no complains of, or treatment for hearing loss; and that the 
currently diagnosed hearing loss was too remote in time (20 
years later) to be of service origin.  Service connection was 
also denied for tinnitus because the RO found that there was 
no evidence of acoustic trauma, head injury or concussion 
during service.  

In April 2000, the veteran testified at a personal hearing at 
the RO.  Essentially, the veteran testified that he had 
hearing loss in service, that he believed that the same was 
noted in his service medical records, and that those records, 
dated in 1973, had been lost or destroyed.  The veteran 
testified that he had an audiology examination at VA in 1995, 
and that the VA examiner told him that he had current hearing 
loss that was related to noise exposure in combat during 
service.  

Following the veteran's personal hearing, the RO specifically 
requested VA medical records dated in 1995, to include a 
possible audiology report for the veteran, dated in 1995.  In 
July 2000, the RO received a written response from the Denver 
VA Medical Center (VAMC) that all records for the veteran 
from the requested time period were located at the Fort Lyons 
VAMC.  In November 2000, upon the RO's request, the Fort 
Lyons VAMC indicated that all of the veteran's records had 
been transferred to the Sheridan, Wyoming VAMC in March 1997.  

In December 2000, upon solicitation of the Sheridan VAMC, the 
RO received outpatient treatment records showing that the 
veteran was seen at VA on July 6, 1995 for a left ear ache 
that had its onset two days prior.  The veteran was 
instructed to keep his ears warm and dry.  There was no 
opinion or comment regarding his ear(s), or hearing acuity, 
or tinnitus.  Rather, the examiner's impression was referable 
to PTSD and diabetes mellitus II.  

In August 2001, the RO submitted a request to have the 
veteran re-examined, and to have the examiner review the 
information in the claims folder and offer an opinion as to 
whether it was as likely as not that the veteran's bilateral 
hearing loss and tinnitus were caused by events that occurred 
on active duty; for example, small arms and motor fire in 
Vietnam.  He failed to report for the scheduled VA audiology 
examination.  The record indicated that the "VET REFUSED 
EXAM THIS LOCATION".  There was a VA letter dated August 13, 
2001 that advised him an examination would be scheduled and 
that he would be informed regarding the time and place.  This 
information was in a letter from the VAMC dated August 16 
that advised him the examination was scheduled at the VAMC on 
the morning of August 23.   

The record contains a letter from the veteran to the RO in 
early September 2001 wherein he asked to reschedule the 
examination for hearing loss and tinnitus since he was unable 
to arrange time off and transportation without more time.  He 
indicated that he received a letter regarding the examination 
two days before the examination date.  A RO letter in mid 
September 2001 advised him personnel at the VAMC noted he 
could not attend the examination and that he would call the 
RO when he was available.  The letter asked that he do so as 
soon as possible or a decision may be made on the evidence of 
record.  

A RO letter dated September 26 advised him that arrangements 
were being made for an examination at the Denver VAMC and 
that the VAMC was asked to allow sufficient notice for him to 
make the arrangements for work and transportation.  He was 
told to expect an examination date and time that was within 
the next two to four weeks.  The letter from the VAMC dated 
October 2, informed him the examination was scheduled for the 
morning of October 9.  Another VAMC letter, dated October 10, 
advised him that examination was scheduled for the morning of 
October 17.  The record shows he failed to report for the 
examination on either date.  A letter from the VAMC dated 
October 25, informed him of the failure to report for the 
examination on October 17 and that any further contacts 
should be referred to the RO.  These events were also 
reported in a supplemental statement of the case issued in 
December 2001.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing acuity is not considered impaired for purposes of an 
award of service connection unless audiometric test results, 
including speech recognition scores, have reached a certain 
level.  The provisions of 38 C.F.R. § 3.385 (2001) provide 
that, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
However, the veteran has stated that his hearing loss and 
tinnitus disabilities were due to injuries sustained during 
combat.

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran. Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b).

Pursuant to VA regulations, when a claimant without good 
cause fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2001).  Therefore, the Board finds that as all 
reasonable efforts have been taken to procure relevant 
records, and the veteran's claims must be evaluated based on 
the evidence currently of record.  The examination was 
necessary to establish the required nexus element for service 
connection.  That element was not addressed in other records.  
The VA records the veteran mentioned were obtained and did 
not confirm his recollections regarding an evaluation of 
hearing loss prior to 1996 or that it was mentioned in the 
record.

The Board has reviewed the evidence in its entirety, and 
determines that the veteran is not entitled to service 
connection for bilateral hearing loss or tinnitus.  Pursuant 
to the provisions of 38 C.F.R. § 3.655, pertaining to failure 
to report for a VA examination, the Board again notes that 
the veteran was given several opportunities to attend an 
examination.  He was advised of the time frame he could 
expect obviously with his concerns regarding work and 
transportation arrangements in mind.  He did not report for 
VA examination on either date in October 2001 to accommodate 
him after he missed the examination in August 2001.  A nexus 
opinion regarding the etiology and relationship, if any, 
between the veteran's current bilateral hearing loss and 
tinnitus and his combat service, was a crucial element in the 
adjudication of the claims.  

In summary, when medical evidence accompanying a claim is not 
adequate for rating purposes or to establish entitlement VA 
schedules an examination.  38 C.F.R. § 3.326.  If a claimant 
fails to report for a scheduled examination, VA regulations 
further provide when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken in accordance with 38 C.F.R. 
§ 3.655(b).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, the death of an immediate family member, etc. 

Here, there was evidence of a haring loss disability that met 
VA criteria and tinnitus but there was no nexus evidence.  
Thus, VA had ample justification for ordering an examination. 
The RO on three examinations scheduled an examination for 
this purpose and the veteran failed to appear each time.  He 
is excuse for the first examination but offered no good cause 
for not attending the rescheduled examination on two 
occasions.

A claimant cannot passively wait for assistance.  See, Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood, 1 
Vet. App. at 193. Here, the veteran's reason for failing to 
appear for his August 2001 examination was accepted as good 
cause.  However he offered no reason for failing to attend 
the examination rescheduled on two occasions.  The 
information regarding the examinations and the supplemental 
statement of the case that followed were all mailed to his 
current address and not returned to VA.  Thus the Board has 
no basis to conclude that his failure to appear was other 
than a voluntary election on his part that does not rise to 
the level of good cause contemplated by 38 C.F.R. § 3.655(a). 
See Holland (Lee) v. Brown, 6 Vet. App. 443, 445, 448-49 
(1994) (refusal to submit to VA examination because of 
televised reports regarding care at VAMCs not considered good 
cause); Olson, 3 Vet. App. at 482-83 (financial hardship 
associated with traveling to VA examination site not 
considered good cause for failure to appear); Dusek, 2 Vet. 
App. at 521-22 (veteran's allegation of medical malpractice 
and racial discrimination not considered good cause for 
failure to appear for VA examination). If the veteran wishes 
to pursue his claim for an increased rating, he must be 
prepared to cooperate with VA's efforts to provide a 
contemporaneous medical examination.  See Olson and Wood, 
supra.

The circumstances of the veteran's service are such that the 
Board finds, as a matter of fact, that he was exposed to 
acoustic trauma in combat.  The Board also finds that he 
suffers from bilateral hearing loss disability as defined at 
38 C.F.R. § 3.385, and this is shown on his VA audiology 
examination of July 1996.  Section 3.385 does not apply to 
tinnitus.  Tinnitus was noted by the veteran's history at the 
VA examination in July 1996, and during his personal hearing 
testimony given in April 2000.  Service medical records do 
not reflect any complaints or findings of hearing loss or 
tinnitus during service.  The VA examiner in 1996 did not 
relate such finding to the veteran's service.  Therefore, the 
Board does not find that there is shown to be a sufficient 
nexus between that exposure to excessive noise in combat and 
the development of a hearing loss disability or the veteran's 
current tinnitus condition.

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  In Caluza v. Brown, 7 Vet. 
App. 498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Further, it was 
stated that as a result, the lay or other evidence would be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service. 

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis, but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Clyburn v. West, 12 Vet. App. 296, 
303 (1999), affirmed the principle that section 1154(b) does 
not provide a substitute for medical nexus evidence and 
present disability.  Hearing loss disability and tinnitus 
have not shown by the evidence to have been incurred in 
service.  The evidence is not in relative equipoise, and the 
benefit of the doubt rule is, therefore, not for application.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

